     Case 2:20-cv-00436-JAM-KJN Document 37 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       GABRIEL J. BRADWAY,                               No. 2:20-cv-0436 JAM KJN P
12                         Plaintiff,
13             v.                                          ORDER
14       DR. YASHODARA RAO,
15                         Defendant.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On July 15, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff filed objections to the

23   findings and recommendations. 1

24            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   ////

27

28   1
         Plaintiff’s Eighth Amendment claims against Dr. Rao are proceeding in this action.
                                                      1
     Case 2:20-cv-00436-JAM-KJN Document 37 Filed 09/09/20 Page 2 of 2

 1   court finds the findings and recommendations to be supported by the record and by proper
 2   analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed July 15, 2020, are adopted in full; and
 5          2. Plaintiff’s due process claim based on defendant’s alleged mishandling of plaintiff’s
 6   administrative appeals (ECF No. 26 at 3, ¶ 2(B)) is dismissed.
 7
     DATED: September 8, 2020
 8
                                                 /s/ John A. Mendez____________              _____
 9

10                                               UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
